Exhibits 10.1

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is made as of May 5, 2016,
by and between David Harrell (“Employee”) and OptimizeRx Corp., a Nevada
corporation, and its wholly-owned subsidiary, OptimizeRx Corp., a Michigan
corporation (collectively referred to herein as, the “Company”).  Employee and
the Company shall collectively be referred to herein as the “Parties”, and each
individually as a “Party.”

 

RECITALS

 

WHEREAS, Employee was employed by the Company, among other positions, as its
Chief Executive Officer;

 

WHEREAS, Employee ceased to be Chief Executive Officer or any other officer of
the Company as of March 31, 2016;

 

WHEREAS, Employee will cease to be an employee of the Company, effective May 31,
2016 (the “Separation Date”); and

 

WHEREAS, the Company desires to retain Employee as a consultant; 

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees (as defined below), including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises made herein and in the
Consulting Agreement, the Company and Employee hereby agree as follows:

 

1. Departure; Termination of Agreements. 

 

1.1 Employee hereby acknowledges and agrees that (i) he ceased to be an officer
of the Company as of March 31, 2016; and he will cease to be (ii) an employee of
Company, and (iii) an employee or officer of any parent, subsidiary or related
party of the Company, in each case, effective as of the Separation Date.

 

1.2 Employee hereby acknowledges and agrees that his compensation, benefits,
equity and other rights under his Employment Agreement, dated June 1, 2008 as
amended (“Employment Agreement”) including his right to severance pay terminated
without recourse as of March 31, 2016, save a salary of $15,000 for each month
of April and May of 2016 and health benefits during those months.

 



 

 

 

2. Payment.  In full satisfaction of all amounts due Employee including all
amounts carried on Company’s balance sheet (“Amounts”) the Company paid Employee
$720,415 (“Indebtedness Payment”) as of March 31, 2016.

 

3. Consulting Agreement.  Contingent upon this Agreement becoming effective as
provided in Section 19 below on the Effective Date described therein, the
Company agrees to retain Employee, and Employee agrees to serve, as a consultant
to the Company pursuant to the terms and conditions of the consulting agreement
attached hereto as Exhibit A (“Consulting Agreement”) which the parties shall
sign and deliver on the Effective Date.

 

 4. Payment of Salary and Receipt of All Benefits.  Subject to Section 1.2
above, Employee acknowledges and represents that, the Company has paid or
provided all salary, wages, bonuses, accrued vacation/paid time off, premiums,
leaves, housing allowances, relocation costs, interest, severance, outplacement
costs, fees, reimbursable expenses, commissions, stock, stock options, vesting,
and any and all other benefits and compensation due to Employee through the
Separation Date.  In addition, subject to Section 1.2 above, Employee
acknowledges and agrees that his participation in all benefits and incidents of
employment, including, but not limited to, the accrual of bonuses, health
benefits, vacation, and paid time off, will cease as of the Separation Date.

 

5. Release of Claims.  Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”).  Employee, on his own behalf and on behalf of his respective
heirs, family members, executors, agents, and assigns, hereby and forever
voluntarily releases the Releasees from, and agrees not to sue concerning, or in
any manner to institute, prosecute, or pursue, any claim, complaint, charge,
duty, obligation, demand, or cause of action relating to any matters of any
kind, whether presently known or unknown, suspected or unsuspected, that
Employee may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the Effective
Date of this Agreement, including, without limitation:

 

a. any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

b. any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, the Amounts, any claims for fraud, misrepresentation, breach
of fiduciary duty, breach of duty under applicable state corporate law, and
securities fraud under any state or federal law, with the exception of any
rights or obligations contained in any outstanding Stock Option Agreements
between the Company and him;

 

c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

 



 2 

 

 

d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the Immigration Control
and Reform Act; the Michigan Elliott-Larsen Civil Rights Act — Mich. Comp. Laws
§37-2101 et seq.; the Michigan Persons with Disabilities Civil Rights Act —
Mich. Comp. Laws §37.1101 et seq.; the Michigan Whistleblower Protection Act —
Mich. Comp. Laws §15.361 et seq.; the Michigan Statutory Provision Regarding
Retaliation/Discrimination for Filing a Worker's Compensation Claim — Mich.
Comp. Laws §418.301 (11) et seq.; the Michigan AIDS Testing and Confidentiality
Act — Mich. Comp. Laws §333.5131 et seq.; the Michigan Equal Pay Law — Mich.
Comp. Laws §408.381 et seq.; the Michigan State Wage Payment and Work Hour Laws,
as amended; the Michigan Occupational Safety and Health Act — Pub. Acts 154;

 

e. any and all claims for violation of the federal or any state constitution;

 

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement;

 

h. any and all claims airing under the Employment Agreement and/or its
termination; and

 

h. any and all claims for attorneys’ fees and costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not extend to any obligations incurred under this
Agreement or the Consulting Agreement.  This release does not release claims
that cannot be released as a matter of law, including, but not limited to,
Employee’s right to file a charge with or participate in a charge by the Equal
Employment Opportunity Commission, or any other local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give Employee the
right to recover any monetary damages against the Company; Employee’s release of
claims herein bars Employee from recovering such monetary relief from the
Company.   Employee represents that he/she has made no assignment or transfer of
any right, claim, complaint, charge, duty, obligation, demand, cause of action,
or other matter waived or released by this Section.

 



 3 

 

 

6. Acknowledgment of Waiver of Claims under ADEA.  Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 ("ADEA"), and that this waiver and release is knowing and
voluntary.  Employee agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement.  Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled.  Employee further acknowledges that he/she has been advised by this
writing that: (a) he should consult with an attorney prior to executing this
Agreement; (b) he/she has twenty-one (21) days within which to consider this
Agreement; (c) he has seven (7) days following his/her execution of this
Agreement to revoke this Agreement; (d) this Agreement shall not be effective
until after the revocation period has expired; and (e) nothing in this Agreement
prevents or precludes Employee from challenging or seeking a determination in
good faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law.  In the event Employee signs this Agreement and
returns it to the Company in less than the 21-day period identified above,
Employee hereby acknowledges that he has freely and voluntarily chosen to waive
the time period allotted for considering this Agreement.

 

7. Employee’s Acknowledgment of Tax Liability.  Employee hereby acknowledges and
agrees as follows: (a) nothing in this Agreement constitutes tax advice; (b) the
Company does not take any responsibility, or have any liability to Employee with
respect to Employee’s tax liability and/or Employee’s personal tax reporting;
(c) Employee has been given the opportunity and encouraged to consult with
Employee’s own attorney and to seek professional tax advice prior to execution
of this Agreement; and (d) Employee agrees to indemnify the Company and hold it
harmless from any liability for income taxes, interest or penalties that may be
imposed as a result of under-payment or non-payment of income taxes on any
amounts paid Employee under the terms of this Agreement. 

 

8. No Pending or Future Lawsuits.  Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees.  Employee also
represents that he/she does not intend to bring any claims on his own behalf or
on behalf of any other person or entity against the Company or any of the other
Releasees.

 

9. Nondisparagement Each Party shall at all times refrain from taking actions or
making statements, written or oral, that denigrate, disparage, or defame the
goodwill or reputation of the other Party .  Employee further agrees not to make
any negative statement to third parties or Company employees relating to the
Employee’s employment or any aspect of the business of the Company and not to
make any statements to third parties or Company employees about the
circumstances of the termination of Employee’s employment, or about Releasees,
except as may be required by a court or governmental authorities.  Employee
shall direct any inquiries by potential future employers to the Company’s human
resources department.

 



 4 

 

 

10. No Admission of Liability.  Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee.  No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

 

11. Costs.  The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

 

12. Authority.  The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement.  Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement.  Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

 

13. No Representations.  Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement.  Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

 

14. Severability.  In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

15. Attorneys’ Fees.  Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party brings an action to enforce or effect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

 

16. Entire Agreement.  This Agreement, together with the Consulting Agreement
represents the entire agreement and understanding between the Company and
Employee concerning the subject matter of this Agreement and Employee’s
employment with and separation from the Company and the events leading thereto
and associated therewith, and supersedes and replaces any and all prior
agreements and understandings concerning the subject matter of this Agreement
and Employee’s relationship with the Company.

 

17. No Oral Modification.  This Agreement may only be amended in a writing
signed by Employee and the Company’s Chief Executive Officer.

 



 5 

 

 

18. Governing Law.  This Agreement shall be governed by the laws of the State of
Michigan, without regard for choice-of-law provisions.  Employee consents to
personal and exclusive jurisdiction and venue in the State of Michigan.

 

19. Effective Date.  Employee understands that: a) this Agreement shall be null
and void if not executed by him within twenty one (21) days; and b) Employee may
revoke this agreement within seven days following his execution of it. This
Agreement will become effective on the eighth (8th) day after Employee signs
this Agreement, so long as it has been signed by the Parties and has not been
revoked by either Party before that date (the “Effective Date”). If Employee
declines to sign this agreement or revokes it within 7 days of his execution,
this agreement shall be null and void, the Consulting Agreement shall be null
and void and Employee shall return the Indebtedness Payment to the Company.

 

20. Counterparts.  This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

 

21. Breach by Employee.  Employee specifically agrees that the Company’s
payments to Employee under this Agreement are made in return for Employee’s
obligations set forth in this Agreement.  Employee further agrees that if he or
she breaches any of the obligations set forth in this Agreement, such a breach
would cause harm to Company and its business, for which the Company may recover
damages.

 

22. Voluntary Execution of Agreement.  Employee understands and agrees that
he/she executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of his/her claims against the Company and any of the
other Releasees.  Employee acknowledges that: (a) he has read this Agreement;
(b) he has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his/her own choice or has elected not to
retain legal counsel; (c) he understands the terms and consequences of this
Agreement and of the releases it contains; and (d) he is fully aware of the
legal and binding effect of this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
set forth above.

 

OPTIMIZERX CORP., Nevada           /s/ Douglas Baker     By: Douglas Baker      
    Its: Chief Financial Officer    



 



OPTIMIZERX CORP., Michigan           /s/ Douglas Baker     By: Douglas Baker    
      Its: Chief Financial Officer           /s/ David Harrell     David Harrell
   

 



 6 

 

 

Exhibit A

 

Harrell Corporate Consulting Agreement

 

 

 

 

 



 

